Citation Nr: 1111254	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, denied service connection for a low back disability.

In November 2009, the Board remanded the matter to the RO to afford the Veteran a VA examination.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The evidence of record supports the finding that the claimed back disability is not a result of any established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is it presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in March 2007 and January 2010.  The letters informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service and VA treatment records have been obtained and associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in correspondence dated March 2007 and January 2010.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA examination reports, and private medical records have been obtained and associated with the claims file.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background

Service treatment records note the Veteran was seen on numerous occasions for complaints of low back pain during service.  A March 1972 enlistment examination noted a normal spine, and the Veteran reported no recurrent back pain in a March 1972 report of medical history.  Service treatment records noted persistent complaints of low back pain beginning in June 1972 through February 1974.  In a June 1972 service treatment note, he complained of mid low back pain since he was stabbed in December 1971 (pre-service).  A June 1972 X-ray of the lumbosacral spine was negative for any findings that caused low back pain.  In a September 1972 service treatment note, the Veteran related that he had back pain since he was stabbed in the left side of the back in November 1971.  In early October 1972, the Veteran continued to complain of back pain.  October 1972 and January 1973 X-rays of the lumbosacral spine revealed transitional lumbar vertebra, but the interpreting physician noted the studies were entirely within normal limits.  In a January 1973 service orthopedic consultation, the Veteran remarked that his low pain back began in April or May and he felt it was related to basic combat training (BCT).  In a January 1974 service treatment note, he complained of low back pain while carrying full field gear.  In an April 1974 separation examination, a normal spine was noted, and in an April 1974 report of medical history, the Veteran denied recurrent back pain.

In a November 2006 private treatment note signed by F. E. D., M.D., the Veteran complained of low back pain and remarked that he had been picking up a lot of cones.  The diagnosis was musculoskeletal strain.  

Private records from November 2006 to December 2009 documented periodic treatment of low back pain by Dr. D.

During a June 2007 VA-QTC examination, the Veteran reported he suffered from low back pain beginning in 1972.  Radiographs of the lumbosacral spine were within normal limits.  The examiner provided no diagnosis due to his finding of no pathology on examination.

An August 2007 letter from Dr. D., the Veteran's private physician, asserted the Veteran had problems with chronic low back pain since his time in service which required him to carry a heavy backpack.  After reviewing the Veteran's service treatment records and her office records, the doctor opined the current chronic back pain was a direct result of the initial injury in service.  

During an April 2010 VA spine examination, the Veteran reported that he served as an infantryman in the Army for two years, which required him to participate in long marches while carrying a back pack of gear estimated at 50 to 60 pounds.  He stated that he gradually developed chronic low back pain over the ensuing years.  Physical examination revealed a normal spine.  An April 2010 X-ray revealed a transitional vertebra at the lumbosacral junction, and minimal and three or hypertrophic spurring of the upper endplate of L5, but no evidence of acute abnormality.  The Veteran reported he was a full-time traffic engineer for the past 20 years.  His occupation involved the installation of stop signs, hanging other traffic signs, placing traffic cones, and other laborious duties.  The diagnosis was early degenerative joint disease (DJD) at L5.  The examiner opined that the Veteran's current low back pain due to DJD was not caused by or a result of low back pain that was treated from 1972 to 1974 while serving in the Army.  The examiner referenced several articles that discussed chronic back pain and congenital defects in her rationale.  She also provided:
...while there is evidence of multiple visits to medical providers for low b[a]ck pain diagnosed as back strain documented in the military service record, there does not appear to have been continuous symptoms in the ensuing years from 1972 to 2006... The veteran's occupational requirements and congenital defect are more likely than not to have been the chief factor to the veteran's chronic low back pain and subsequent diagnosis of DJD of the spine.  The veteran served his two years in the [Army] which required carrying of weighty back pack.  He has worked in a laborer position for over 20 years.  The job requirements for his current position contain most of the risk factors for LBP and arthritis of the spine which may have been accelerated by his transitional vertebrae.  Over the past 30 years, the veteran has been exposed to occupational duties that would be obliged to have activated the degenerative cascade that resulted in the veterans DJD of the spine.  We must consider the time span and aging of the veteran also as contributing to his back problems.  This provider appreciates Dr. D's statement of support dated August 30, 2007 but was unable to find any medical records from her (including imaging results) that would substantiate the claim; she notes the patient's increased work duties of picking [up] traffic cones in her office note dated 2006.  The act of picking up cones involves a shift in the usual load bearing of the upper body and spine along with a twisting motion with weight of the cone held freely in the extended hand.  This activity was job related and the veteran's lifestyle, body habitus, congenital defects and occupational requirements appear to [be] the cause of his current low back condition. 

The Veteran's representative submitted a February 2011 private medical opinion from A. M. G., M.D., a medical consultant who reviewed the claims file.  Dr. G. noted an in-service January 1973 radiological evaluation of the lumbosacral spine that showed a transitional lumbar vertebra, bilaterally sacralized.  She noted that lumbosacral transitional vertebrae (LSTVs) are common within the spine and they include "sacralization of the lowest lumbar vertebral body and lumbarization of the uppermost sequel segment."  She noted evidence that suggested the Veteran engaged in physically demanding activities during service, and that there was an association between LSTV and back pain which "could have been further aggravated by carrying heavy equipment for prolonged periods of time."  The doctor commented on the Veteran's career of over 20 years as a laborer.  She noted numerous treatments between 2006 and 2009 for the low back condition, and remarked, "Repeated trauma to the back could affect the integrity of the musculature of the back resulting in a chronic condition."  She opined it was "evident" that the Veteran developed a chronic back condition during service and it was "medically plausible that his position as a laborer would place him at increased risk for further insult to his back."  Further, she noted that she concurred with Dr. D. and the VA examiner that the chronic back condition was as a consequence of occupational demands of service, and his occupational demands as a laborer added to his underlying congenital defect.  She concluded, "It is, therefore, at least as likely as not that the physical demands of his position as an infantry in the U.S. Army contributed to the development of his chronic back condition observed during service and subsequent development of ongoing chronic back pain with associated degenerative joint disease of the spine."

In a February 2011 informal brief, the Veteran's representative stated that the April 2010 VA examiner "conceded the veteran was diagnosed in service with a lumbosacral transitional vertebra (LSTV)."  The representative argued that the Decision Review Officer (DRO) was misinformed when he cited the VA examiner in a December 2010 Supplemental Statement of the Case (SSOC).  The examiner noted "there does not appear to have been continuous symptoms in the ensuing years from 1972-2006"; however, the representative asserted, if the examiner thoroughly reviewed the claims file, she would have noticed the Veteran was treated continuously for his low back disability in service and was ultimately diagnosed with LSTV.  The representative argued the examiner's opinion that the Veteran's "current disability was 'accelerated by' his 'in service' injury, i.e. 'LSTV', was a concession to the fact that the onset of the current condition was incurred in and/or caused by his military service.  The representative felt the examiner's medical opinion was "clouded, misleading, and unsupported by the evidentiary record.  He claimed the service medical records depicted evidence of chronicity because the Veteran was continuously treated in service for low back pain from June 1972 to February 1974.  He noted the U.S. National Center for Health Statistics (NCHS) defined a "chronic condition" as one persisting three months or longer.  He highlighted Dr. G. and Dr. D.'s medical opinions that corroborated the Veteran's contentions and provided a nexus opinion that it was at least as likely as not that the current, chronic low back disability was incurred in and was a direct cause of his military service.  

Analysis

Based upon the evidence of record, the Board finds that the Veteran's low back disability is not shown to have developed as a result of an established event, injury, or disease during active service.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that the Veteran claims that his low back disability is attributable to service, specifically carrying heavy backs as an infantryman and/or the physical demands of basic training; the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

Though service treatment records document complaints in service for low back pain, the Veteran denied recurrent back pain in an April 1974 report of medical history and his April 1974 separation examination revealed a normal spine.  The next documented complaint of low back pain was in a November 2006 private treatment note signed by Dr. D., over 30 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).

The November 2006 private note, discussed above, included a statement from the Veteran regarding picking up a lot of cones at work as a full-time traffic engineer.  During the April 2010 VA spine examination, he explained that his traffic engineer occupation for the past 20 years included the installation of stop signs, hanging traffic signs, placing traffic cones, and other laborious duties.  The VA examiner opined that the Veteran's work duties combined with his lifestyle, body habitus, and congenital defects appeared to be the cause of his current low back condition.  She specifically remarked, "The Veteran's current low back pain due to DJD was not caused by or a result of low back pain that was treated from 1972 to 1974 while serving in the Army" (emphasis added).  The Board notes that this statement negates the representative's argument in the February 2011 informal brief that seeks to show a concession on VA's part that the onset of the current condition was incurred in and/or caused by his military service.  The representative was incorrect on this point; the VA examiner in no way alluded to a relationship between the Veteran's current low back pain and service.  

The record includes positive nexus opinions from the Veteran's family care physician, Dr. D., in August 2007, and a private medical consultant, Dr. G., in February 2011.  Dr. D. opined that the current low back disability was a direct result of the initial injury (which was a result of carrying a heavy backpack in service).  She provided no support for her opinion other than her review of service treatment and her own records.  Additionally, she failed to report the effects of the Veteran's 20-plus years as a traffic engineer, as discussed above.  Also, the Board notes service treatment records were silent for a diagnosis during service.  There were several complaints of low back pain throughout service, followed by an April 1974 report of medical history provided by the Veteran at separation in which he denied recurrent back pain and a separation examination that revealed a normal spine.  Service treatment records included X-rays that revealed transitional lumbar vertebra, but both the October 1972 and January 1973 interpretations reported the lumbosacral spine was entirely within normal limits.  

The April 2010 VA examiner, on the other hand, took into account the Veteran's entire claims file; commented on the Veteran's traffic engineer occupation, as discussed above; and gave a thorough rationale to support her opinion.  Not only did she acknowledge the transitional lumbar vertebra in her report, but she provided her opinion that the condition was congenital and provided other studies which supported her statement.  She also acknowledged that the congenital defect and current low back disability was most likely aggravated by the Veteran's lifestyle, body habitus, and laborious duties associated with his post-service career as a traffic engineer.  Thus, the Board finds the April 2010 examiner's opinion more persuasive than Dr. D.'s August 2007 opinion.

In Dr. G.'s February 2011 statement, she noted that, like the VA examiner, she reviewed the entire claims file.  The private medical consultant focused on the January 1973 X-ray which revealed a lumbosacral transitional vertebra.  She agreed with the VA medical examiner that the condition was congenital.  She noted evidence that suggested the Veteran engaged in physically demanding activities during service, including carrying heavy equipment for prolonged periods of time, which could have aggravated the condition.  The doctor also opined that the Veteran's 20-plus year career as a laborer may have also affected his low back.  She opined that it was evidence that the Veteran developed a chronic back condition during service and it was "medically plausible that his position as a laborer would have placed him at increased risk for further insult to his back."  She concluded that it was at least as likely as not that the Veteran's infantry position in the Army contributed to the development of his chronic back condition and ongoing chronic back pain associated with DJD.  However, as discussed above, Dr. G. did not discuss the Veteran's absence of low back complaints upon separation of service and the time period of over 30 years before he complained again about low back pain.  The Board finds this large gap of time without complaints, findings, or treatment of back pain as evidence that the low back pain reported in service resolved and re-emerged after years of laborious duty as a traffic engineer, as the VA examiner suggested.  Thus, the Board finds the VA examiner's opinion more persuasive than Dr. G.'s private medical opinion.

For the foregoing reasons, the claim for service connection for a low back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


